DETAILED ACTION
Response to Amendment
 The amendment filed on 02/04/2021 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-10, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noureddin et al. (US Pub. 20160127210 A1).
	For claim 1, Noureddin discloses (Figs. 1-35) a method of restricting usage of a Subscriber Identification Module (SIM) card (SIM for each user) [0208, 0393], comprising:
(a) determining a threshold and a time period (Figs. 10 and 30; interval time and usage limit) [0207, 0395-397, 0265-266]; 
(b) determining a respective data usage of each SIM card in a group of SIM cards (Fig. 30; usage limits for each SIM) [0395-397]; 
or (B) the data usage of the SIM card larger than the  threshold (limiting usage based on the threshold) [0004, 0414];  
wherein: the SIM card is in the group of SIM cards (Fig. 30) [0032, 0054, 0334];
 the respective data usage of each SIM card in the group of SIM cards is based on data usage information of each SIM card in the group of SIM cards (Fig. 30) [0032, 0054, 0334, 0227, or 0395-397 ]; 
the respective data usage of each SIM card in the group of SIM cards is determined based on information received from a server (18) (Figs. 5 and 30, S206 activity info includes usage info) [0249, 0334, 0032], and
the respective data usage of each SIM card in the group of SIM cards is reset when the time period is over (486; renewal/recurrence) [ 0279-280, 0265-266].

	For claim 10, Noureddin discloses (Figs. 1-35) a method of restricting usage of a group of SIM cards according to data usage of the group of SIM cards (SIM for each user) [0208, 0393], comprising: 
(a) determining a  threshold and a time period (Figs. 10 and 30; interval time and usage limit) [0207, 0395-397, 0265-266];
(b) determining a respective data usage of each SIM card in a group of SIM cards (Fig. 30; usage limits for each SIM) [0395-397]; 
 (c) when (A) respective data usage of the SIM card is about to reach the  threshold or (B) the data usage of the SIM card is larger than the  threshold: 
(i) sending a notification to an administrator (Fig. 30, usage alert) [0206, 0227]; and 

 wherein:
the SIM card is in the group of SIM cards (Fig. 30) [0032, 0054, 0334];
the respective data usage of each SIM card in the group of SIM cards is based on data usage information of each SIM card in the group of SIM cards (Fig. 30) [0032, 0054, 0334, 0227, or 0395-397]; 
the respective data usage of each SIM card in the group of SIM cards is determined based on information received from a server (18) (Figs. 5 and 30, S206 activity info includes usage info) [0249, 0334, 0032], and
the respective data usage of each SIM card in the group of SIM cards is reset when the time period is over (486; renewal/recurrence) [ 0279-280, 0265-266];
 at least two SIM cards in the group of SIM cards are housed in different devices (Each SIM for a user) (SIM for each user) [0208, 0393]. 

	For claim 12, Noureddin discloses (Figs. 1-35) a system of restricting usage of a Subscriber Identification Module (SIM) cards (SIM for each user) [0208, 0393], the system comprising: 
at least one processing unit; at least one main memory; at least one SIM card slot (SIM for each user) [0208, 0393]; and 
at least one secondary storage storing program instructions executable by the at least one processing unit and configured to cause the system to: 

(b) determine a respective data usage of each SIM card in a group of SIM cards (Fig. 30; usage limits for each SIM) [0395-397]; 
 (c) restrict usage of the SIM card, when (A) a data usage of the SIM card is about to reach the  threshold or (B) the data usage of the SIM card larger than the  threshold (limiting usage based on the threshold) [0004, 0414];  wherein:
the SIM card is in the group of SIM cards (Fig. 30) [0032, 0054, 0334];
 the respective data usage of each SIM card in the group of SIM cards is based on data usage information of each SIM card in the group of SIM cards (Fig. 30) [0032, 0054, 0334, 0227, or 0395-397]; 
the respective data usage of each SIM card in the group of SIM cards is determined based on information received from a server (18) (Figs. 5 and 30, S206 activity info includes usage info) [0249, 0334, 0032], and
the respective data usage of each SIM card in the group of SIM cards is reset when the time period is over (486; renewal/recurrence) [ 0279-280, 0265-266].

	For claim 2, Noureddin discloses (Figs. 1-35) the information received from the server is sent by the server after the server receives a request message [0372], 
the request message comprises authentication information to allow the server to determine whether the request message is authentic, the information received from the server is sent by the server after the request message is authenticated, 
 or housed in a respective SIM card slot connected to the device (each of the SIM is connected to the device) [0004, 0414].

For claim 3, Noureddin discloses (Figs. 1-35) the data usage information of each SIM card in the group of SIM cards is determined based on historical SIM card activity information of each SIM card in the group of SIM cards (user history information or patterns) [0208, 0006, 0265, 0395-397], 
the historical SIM card activity information of each SIM card in the group of SIM cards is stored in a database of the server (activity information includes user history information or patterns) [0032, 0208, 0006, 0265, 0395-397];
the threshold is retrieved from a server [0207, 0395-397, 0265-266]; and
at least two SIM cards in the group of SIM cards are housed in different devices (each SIM is located in the device of the users) [0004, 0414].  
	
For claim 7, Noureddin discloses (Figs. 1-35) updating the respective data usage of each SIM card in the group of SIM cards on a date (Fig. 30) [0006, 0208, 0265, 0395-397].  

For claim 8, Noureddin discloses (Figs. 1-35) updating the respective data usage of each SIM card in the group of SIM cards according to an administrator's instruction (Fig. 12) [0281].  

For claim 9, Noureddin discloses (Figs. 1-35) step (c) is performed on a condition that an instruction is received from an administrator (limiting usage based on the threshold) [0004, 0414].  



For claim 14, Noureddin discloses (Figs. 1-35) the data usage information of each SIM card in the group of SIM cards is determined based on historical SIM card activity information of each SIM card in the group of SIM cards (user history information or patterns) [0208, 0006, 0265, 0395-397], 
the historical SIM card activity information of each SIM card in the group of SIM cards is stored in a database of the server (activity information includes user history information or patterns) [0032, 0208, 0006, 0265, 0395-397],
the threshold is retrieved from a server [0207, 0395-397, 0265-266]; and
at least two SIM cards in the group of SIM cards are housed in different devices (each SIM is located in the device of the users) [0004, 0414].  
.  
	For claim 18, Noureddin discloses (Figs. 1-35) the at least one secondary storage further stores program instructions executable by the at least one processing unit and configured to cause the system to update the respective data usage of each SIM card in the group of SIM cards on a date (Fig. 30) [0006, 0208, 0265, 0395-397].  

For claim 19, Noureddin discloses (Figs. 1-35) the at least one secondary storage further stores program instructions executable by the at least one processing unit and configured to cause the system to update the respective data usage of each SIM card in the group of SIM cards according to an administrator's instruction (Fig. 12) [0281].  

For claim 20, Noureddin discloses (Figs. 1-35) step (c) is performed on a condition that an instruction is received from an administrator (limiting usage based on the threshold) [0004, 0414].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noureddin et al. (US Pub. 20160127210 A1) in view of Hande et al.  (US Pub. 20120201150 A1).
For claim 4, Noureddin discloses (Figs. 1-35) determining a remaining respective data usage allowance (Fig. 30) [0395-397]; 
wherein the database is updated with the historical SIM card activity information within a predefined time period or when a new SIM card is inserted (track related activities after a particular time period) [0209, 0340, 0390, 0368].
But Noureddin doesn’t explicitly teach the following limitation taught by Hande.
Hande discloses allocating the remaining respective data usage allowance to the different devices according to respective priorities of the different devices [0041-44].


For claim 15, Noureddin discloses (Figs. 1-35) the at least one secondary storage further stores program instructions executable by the at least one processing unit and configured to cause the system to: 
determine a remaining respective data usage allowance (Fig. 30) [0395-397]; and 
wherein the database is updated with the historical SIM card activity information within a predefined time period or when a new SIM card is inserted (track related activities after a particular time period) [0209, 0340, 0390, 0368].
But Noureddin doesn’t explicitly teach the following limitation taught by Hande.
Hande discloses allocate the remaining respective data usage allowance to the different devices according to respective priorities of the different devices [0041-44].
Since, all are analogous arts addressing SIM use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Noureddin and Hande to ensure the most urgent task would be performed, thus, improving efficiency. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noureddin et al. (US Pub. 20160127210 A1) in view of Guday et al.  (US Pub. 20130196621 A1).


Noureddin further discloses step (c) is performed based on one or more of a device priority, a fairness of the data usage, statistical device usaqe history information, and available SIM cards in a device (user history information or patterns) [0208, 0006, 0265, 0395-397]; and 
But Noureddin doesn’t explicitly teach the following limitation taught by Guday.
Guday discloses at least two SIM cards in the group of SIM cards are housed in a device (113) [0043, 0053, 0062].  
Since, all are analogous arts addressing SIM use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Noureddin and Guday to ensure the most the mobile device can operate in two or more network protocols, thus, improving system interoperability. 


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noureddin et al. (US Pub. 20160127210 A1) in view of Lu et al.  (US Pub. 20150109917 A1).

For claims 6 and 17, Noureddin discloses all limitations this claim depends on.
Noureddin further discloses the respective data usage of each SIM card in the group of SIM cards is based on data usage information stored and data usage information retrieved through a message (Fig. 30) [0395-397].
But Noureddin doesn’t explicitly teach the following limitation taught by Lu.

Since, all are analogous arts addressing message notification use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Noureddin and Lu to ensure the device can receive various communication, thus, improving system flexibility. 

Claims 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noureddin et al. (US Pub. 20160127210 A1) in view of Patefield-Smith et al.  (US Pub. 20130281055 A1).

For claim 2, Noureddin discloses (Figs. 1-35) the information received from the server is sent by the server after the server receives a request message [0372], 
each SIM card in the group of SIM cards is housed in a device or housed in a respective SIM card slot connected to the device (each of the SIM is connected to the device) [0004, 0414].
But Noureddin doesn’t explicitly teach the request message comprises authentication information to allow the server to determine whether the request message is authentic, the information received from the server is sent by the server after the request message is authenticated,
However, Patefield-Smith discloses the request message comprises authentication information to allow the server to determine whether the request message is authentic, the information received from the server is sent by the server after the request message is authenticated [0043],
Since, all are analogous arts addressing message notification use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Noureddin and Patefield-Smith to ensure the device can be properly authenticated, thus, improving system security. 

For claim 11, Noureddin discloses (Figs. 1-35) the information received from the server is sent by the server after the server receives a request message [0372]; 
the data usage information of each SIM card in the group of SIM cards is determined based on historical SIM card activity information of each SIM card in the group of SIM cards (user history information or patterns) [0208, 0006, 0265, 0395-397], the historical SIM card activity information of each SIM card in the group of SIM cards is stored in a database of the server (activity information includes user history information or patterns) [0032, 0208, 0006, 0265, 0395-397], 
the database is updated with the historical SIM card activity information within a predefined time period or when a new SIM card is inserted (track related activities after a particular time period) [0209, 0340, 0390, 0368],
updating the respective data usage of each SIM card in the group of SIM cards on a date [0207, 0395-397, 0265-266]; 
wherein: the threshold is retrieved from a server [0207, 0395-397, 0265-266]; and 
step (c)(ii) is performed based on one or more of a device priority, a fairness of the data usage, statistical device usage history information, and available SIM cards in a device (user history information or patterns) [0208, 0006, 0265, 0395-397].  
But Noureddin doesn’t explicitly teach the request message comprises authentication information to allow the server to determine whether the request message is authentic, the information received from the server is sent by the server after the request message is authenticated,
However, Patefield-Smith discloses the request message comprises authentication information to allow the server to determine whether the request message is authentic, the information received from the server is sent by the server after the request message is authenticated [0043],
Since, all are analogous arts addressing message notification use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Noureddin and Patefield-Smith to ensure the device can be properly authenticated, thus, improving system security. 

For claim 13, Noureddin discloses (Figs. 1-35) the information received from the server is sent by the server after the server receives a request message [0372],
each SIM card in the group of SIM cards is housed in a device or housed in a respective SIM card slot connected to the device (each of the SIM is connected to the device) [0004, 0414].  
But Noureddin doesn’t explicitly teach the request message comprises authentication information to allow the server to determine whether the request message is authentic, the information received from the server is sent by the server after the request message is authenticated,
However, Patefield-Smith discloses the request message comprises authentication information to allow the server to determine whether the request message is authentic, the information received from the server is sent by the server after the request message is authenticated [0043],
Since, all are analogous arts addressing message notification use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Noureddin and Patefield-Smith to ensure the device can be properly authenticated, thus, improving system security. 
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection and/or new citations and explanations. 
	In view of amendment, the reference Patefield-Smith has been used for new ground of rejections. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642